 WEST COAST LOADING CORPORATION295privileges and immunities which flow therefrom-notwithstandinglong and continued recognition by an employers or the existence of acurrent agreement.4However, as this Petitioner was certified by theBoard in 1944 as the representative of these employees, and becausethe record discloses a continuous and harmonious history of collectivebargaining which assumes the current validity of that certification,we find that the contract now in existence between the Employer andthe Petitioner, covering the-very employees among whom an electionis now sought, is a bar to an election at this time.Accordingly, we-shall dismiss the petition.OrderIT Is ]HEREBY ORDEREDthat the petition filed herein be, and it herebyis, dismissed.$General Box Company,82 NLRB 678.4California Association of Employers,89 NLRB 1558.See alsoAcme-Evans Company,loo,90 NLRB 2107,where it was urged that the petitioning incumbent union was thelegal successor in interest to the rights of its predecessor, including its Board certificationissued 6years prior.The Board overruled this contention,stating in effect that nothingeither in the At or in Board policy precluded the petitioner from seeking a certificationIn its own name.WEST COAST LOADING CORPORATIONandUNITEDSTEELWORKERS OFAMERICA, CIO, PETITIONER.Case No. 21-RC-92706.November13,195°2Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Carl Abrams, hearing officer.The hearing officer's rulings made at the hearing are free from pre-judical error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Herzog and Members Murdock andPeterson].Upon the entire record in. this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe Act..2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.101 NLRB No. 72. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.We find, substantially in accord with the stipulation of theparties, that the appropriate unit comprises all production andmaintenance employees, excluding executive, administrative, profes-sional, technical, office and clerical employees, plant guards, watchmen,and all supervisors as defined in the Act.5.The Employer contends that the petition should be dismissedand no election directed at this time inasmuch as the plant is n6itherfully staffed nor in actual production.The Petitioner contends thata representative number of employees is working in all classifications,that the date when the plant will be in full production is uncertainand speculative, and that, hence, an election is proper at this time.The record shows that the Employer commenced operations aboutmid-June of 1952.Pursuant to a contract with the United StatesGovernment, the Employer is presently engaged in producing, forexperimental purposes, approximately 300 illuminating shells perday,which are turned over to Government agencies for testing.There are approximately 29 employees engaged in this experimentalproduction.The contract also provides that if, and when, one ofthe shells so produced meets with the approval of the testingagencies,the Employer will then promptly proceed to engage in the production,on a full-scale basis, of such an approved shell.' In that event, theEmployer estimates that it will require the services of between 190and 200 workers, and that it will add the additional employees toits present working force at the rate of approximately 20 per month.No new job classifications will be created, however, but there willbe a "split" of some of the existing job classifications into compositeparts.'For example, "helper" or "assistant" classifications will beadded to existing standard classifications.There are 1 or moreemployees presently doing work in all such major job classifications.Upon the foregoing facts, we are of the view, in agreement withthe Petitioner, that the date at which the expansion from an experi-mental stage to full production is clearly speculative, and that more-over, the present complement is a representativesegment, classifica-tion-wise, of the employees to be employed in the full-scaleproductionoperations.Therefore, there exists no reason for depriving the em-ployees now working of their rights to bargain collectively with the1The Employer refused to estimate a production-expansion date,stating that it mightbe a month or 6 months,and intimating that it might well be considerably longer.2 The record produces testimony that presently the following classifications are repre-sented:Subassembly,leadman, machine operator,maintenance,truck driver, storekeeper,inspector,and janitor.I In addition to the diversification of the inspector and maintenance classifications,it is contemplated that the following classifications will be established:Final assembler,leadwoman,maintenance helper,truck driver helper,assistant storekeeper,and materialhandler. BELLMAN BROOK BLEACHERY CO.297Employer as provided in the Act 4We shall, accordingly, adhere to,our customary policy of directing an immediate election.[Text of Direction of Election omitted from publication in thisvolume.]* Oliver Iron and Steel Corp., Berry Division,98 NLRB 20;Ford Motor Co., AircraftDivision,96 NLRB 1075.BELLMANBROOK BLEACHERYCo.andUNITED TEXTILE WORKERS OFAMERICA,AFL,PETITIONERBELLMAN BROOK BLEACHERYCo.andTEXTILE WORKERSUNION OFAMERICA, CIO, UNITEDTEXTILEWORKERS OFAMERICA,AFL.Cases Nos. 2-RC-4866 and 2-RM-418.November 13, 1952Decision and Direction of ElectionUpon petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held before MiltonA. Shaham, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Members Houston, Murdock, and Styles].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.The Textile Workers Union of America, CIO, herein termed theTextileWorkers CIO, and the Employer are parties to a collective-bargaining contract covering the employees in the unit sought herein.This contract was executed October 29, 1951, to be effective as ofOctober 1, 1951, and to extend until September 30, 1953.The Tex-tileWorkers CIO contends this contract bars an election at this time.The United Textile Workers of America, AFL, herein termed theTextileWorkers AFL, asserts that a schism has occurred preventingthe contract from barring the instant petitions.The Employer isneutral on the subject.On or about May 12 or 13, 1952, the executive board of Local 707,which consists of the employees of the Employer's plant, called aspecial membership meeting of that Local for May 15 to determinewhether or not it should remain affiliated with the Textile Workers101 NLRB No. 74.